DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/21 and 6/9/21 has been entered.
 

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the “group valve body first way”, “group valve body second way”, and “group valve body third way in fluid communication with the coffee boiler”, recited in claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-2 and 7-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

       A)  Applicant has amended claims 1 and 10 to recites “the dispensing group comprising a group valve body”.  From a review of the specification, applicant discloses the “dispensing group 25 is in the form of a substantially cylindrical body connected to the coffee boiler 15, on page 8 lines 26-27.  On page 9 lines 15-16, applicant also discloses “the dispensing group 25 also comprises a duct 28, a diffuser 29, and a so called screen 30”. Later on, on page 10 line 27- 30, applicant recites “the dispensing system comprises the group valve body 16, the duct 28, the diffuser 29 and the screen 30”, which therefore implies that the claimed “water dispensing system” comprises the group valve body, the duct, diffuser and the screen.  Also, on page 9 line 23-24 of the specification, applicant recites “the group valve body is mounted on the dispensing group”.  The recited limitation implies that the group valve body and the dispensing group are separate elements, which is contrary to the newly recited limitation of “the dispensing group comprising a group valve body”. The newly recited 
         B) Claims 2, 7-9 and 11-16 are rejected as a result of being dependent on a rejected claim. 



6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-2 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       A)  Applicant recites a “dispensing group” and “a water dispensing system” in claims 1 and 10. The structure the “dispensing group” and “water dispensing system” comprises is unclear. Applicant has amended the claim to recite the dispensing group comprising a “group valve body comprising a group valve body first way connected to a duct which communicates with the portafilter” and steam being supplied to the dispensing group so as to perform cleaning of at least a part of the water dispensing system.  From a review of the specification, dispensing system comprises the group valve body 16, the duct 28, the diffuser 29 and the screen 30”, which therefore implies that the claimed “water dispensing system” comprises the group valve body, the duct, diffuser and the screen.  It appears as if applicant is renaming multiple parts to various systems.   It is unclear whether the “dispensing group” or the “water dispensing system” comprises the recited elements.  Furthermore, on page 9 line 23-24 of the specification, applicant recites “the group valve body is mounted on the dispensing group”.  The recited limitation implies that the group valve body and the dispensing group are separate elements, which is contrary to the newly recited limitation of “the dispensing group comprising a group valve body”. The newly recited limitation is therefore unclear and appears to be an inaccurate description of applicant’s claimed invention.  The structure associated with the “dispensing group”, “water dispensing system” and the cleaning of “at least a part of said water dispensing system” is unclear and clarity is required. Applicant recites the “water dispensing system configured to supply hot water from said coffee boiler to said portafilter”. It is unclear which parts of the water dispensing system is configured to supply hot water from the coffee boiler to the portafilter in combination with which part of the water dispensing system receives steam for 
      B)   Claims 2, 7-9 and 11-16 are rejected as a result of being dependent on a rejected claim. 

8.	Regarding to Claims 1-2 and 7-16, the patentability cannot be determined at this time in view of the above rejection under 112(a). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726